Citation Nr: 1439685	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  11-17 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 70 percent for the service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU). 



REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant served on active duty in the United States Army from August 1969 to February 1972, including over ten months in Vietnam.  He also has an additional four-month period of other service that has not been verified.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina in which the disability evaluation for the Veteran's service-connected posttraumatic stress disorder (PTSD) was increased to 70 percent, effective March 26, 2009.  The Veteran has also appealed the April 2011 rating decision in which his claim of entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) was denied.  The Board remanded the case for additional development in August 2013; the case has now been returned to the Board for appellate review.

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's psychiatric disability is not shown to have caused him to experience total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name; or any other symptoms of equivalent nature and gravity.

2.  The disability picture caused by the Veteran's psychiatric disability is not so unusual as to render the application of the regular schedular rating provisions impractical. 

3.  The Veteran last worked in 2009; he has two years of college education and experience in law enforcement, running a janitorial business and as a job developer.

4.  The Veteran is unable to secure or maintain any form of substantially gainful employment consistent with his education and occupational background as a result of the combined effects of his service-connected disabilities:  PTSD (70 percent rating), diabetic nephropathy (30 percent rating); diabetes mellitus Type 2 (20 percent rating); peripheral neuropathy of the upper extremities (each with a 20 percent rating); and peripheral neuropathy of the lower extremities (each with a 10 percent rating).  


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 70 percent for the service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.130, Diagnostic Code 9411 (2013).

2.  With resolution of reasonable doubt in the Veteran's favor, the criteria for a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.18, 4.19 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

In relation the Veteran's increased rating claim, a VA letter dated in April 2009 (prior to the July 2009 rating on appeal) provided the appellant with the generic notice.  The Statement of the Case (SOC) dated in April 2011, provided the appellant with the text of Diagnostic Code 9411 (PTSD).  The April 2009 VA letter provided the appellant with general notice regarding how disability ratings and effective dates are assigned.  Thus, the appellant has been provided adequate notice with regard to the increased rating claim.

The appellant has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated, the appellant bears the burden of demonstrating any prejudice from defective VA notice with respect to the downstream issues").  The United States Supreme Court has held that an error in VA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the appellant nor his representative has alleged any prejudicial or harmful error in VA notice, and the Board finds, based the factors discussed above, that no prejudicial or harmful error in VA notice has been demonstrated in this case.

The appellant's VA medical treatment records and private medical treatment reports have been obtained.  The appellant was afforded VA PTSD examinations in May 2009, August 2011, and November 2013.  A medical opinion is adequate when it is based upon consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  These examinations were conducted by mental health professionals, and the associated reports reflect review of the appellant's prior mental health history.  The examinations included a report of the symptoms for PTSD and demonstrated objective evaluations.  The examiners were able to assess and record the appellant's mental health status and how his capacity for employment was affected by his PTSD.

The Board finds that the May 2009, August 2011 and November 2013 examination reports are each sufficiently detailed with recorded history, impact on employment and daily life, and clinical findings.  In addition, it is not shown that any one of these examinations was in any way incorrectly conducted.  It is not shown that any VA PTSD examiner failed to address the clinical significance of the appellant's PTSD disability.  Further, each VA examination report addressed the applicable rating criteria.  As a result, the Board finds that additional development by way of another examination is not warranted.

A remand from the Board or from the Court confers upon a veteran the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this case, pursuant to the August 2013 Board remand, the appellant was scheduled for a VA PTSD examination in November 2013.  In addition, additional medical records and employment records for the appellant were gathered and associated with the claims file.  Therefore, substantial compliance has been achieved.

The appellant was duly afforded the opportunity to produce additional evidence to support his increased rating claim.  Neither he nor his appellant has identified any additional evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

Turning to the appellant's other claim, the Board is granting in full the benefits sought on appeal (TDIU).  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

II.  The Merits of the Claims

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

A.  Increased Rating Claim

The Veteran contends that he is entitled to a disability evaluation in excess of 70 percent for his service-connected PTSD.  He maintains that his PTSD symptoms are severe in that he loses his temper and has problems being around people.  He further contends that he has severe problems with memory.  The Veteran's spouse wrote, in May 2011, that the Veteran is easily irritated and expresses anger while driving.  She stated that he experiences depression, that he gets lost while driving on familiar streets, that he routinely fails to complete minor household tasks and that he has discontinued relationships with friends and family members because he finds them to be stressful.

Disability evaluations are determined by the application of a schedule of ratings that is based upon an average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected PTSD.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustments during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on the social and occupational impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination.  The rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The Veteran is currently rated as 70 percent disabled due to his service-connected PTSD.  PTSD (Diagnostic Code 9411) is rated under the schedule of ratings for mental disorders, 38 C.F.R. § 4.130.  In relevant part, the rating criteria are as follows:

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The Board notes that the Court has held that the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

As indicated in Carpenter v. Brown, 8 Vet. App. 240, 242 (1995), the global assessment of functioning (GAF) is a scale reflecting the psychological, social and occupational functioning on a hypothetical continuum of mental health - illness, and a 51-60 rating indicates moderate difficulty in social, occupational or school functioning.  The DSM-IV describes a GAF score of 51 to 60 as reflecting a moderate level of impairment, e.g., flattened affect, circumstantial speech, occasional panic attacks, or moderate difficulty in social, occupational or school functioning, e.g., having few friends or having conflicts with peers or co-workers.  See 38 C.F.R. § 4.130.  See also Cathell v. Brown, 8 Vet. App. 539 (1996); and Richard v. Brown, 9 Vet. App. 266, 267 (1996), wherein the Court stated that a "GAF of 50 is defined as 'Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).'"  Between May 2009 and November 2013, the appellant's GAF score ranged from 48 to 55 on VA examination and a private score of 41-50 was rendered in July 2009.

While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, 38 C.F.R. § 4.130 , they are a useful tool in assessing a Veteran's disability and assigning disability ratings.  However, they are just one of many factors considered when determining a rating. 

The Veteran was afforded a VA PTSD examination in May 2009; the examiner reviewed the Veteran's claims file.  The Veteran did not have any history of suicide attempts or assaultiveness.  On examination, the Veteran was clean and casually dressed.  His speech was unremarkable.  The examiner noted that the Veteran was easily distracted and had a short attention span.  The Veteran was oriented times three and his thought process and content were unremarkable.  He denied having hallucinations, panic attacks and homicidal thoughts.  The Veteran reported having vague thoughts about not waking up the next day but denied suicidal intent or plan.  His impulse control was described as fair and his memory was described as mildly to moderately impaired.  The Veteran's symptoms included recurrent distressing recollections, avoidance, feelings of detachment or estrangement, sleep difficulties, difficulty concentrating, hypervigilance and exaggerated startle response.  The examiner rendered a diagnosis of PTSD and assigned a GAF score of 55.  The examiner stated that the Veteran did not have total occupational and social impairment due to PTSD symptoms.  

The evidence of record includes records from a private psychologist dated between 2009 and 2010.  In July 2009, the Veteran was noted to be retired and working part-time.  His primary presenting problem was listed as PTSD; the psychologist assigned a current GAF score of 41-50.  The Veteran indicated that he enjoyed working part-time but he was experiencing increasing PTSD symptomatology that he was finding increasingly difficult to control.  An August 2009 note indicated that the Veteran was not able to maintain normal concentration.  A November 2009 note indicates that the Veteran's anxiety symptoms were moderate and occasionally interfered with his daily functioning.  In February 2010, the Veteran reported that he felt a very low level of energy compared to normal times in his life.  In April 2010, it was noted that he had been increasingly isolating himself.

The Veteran underwent another VA PTSD examination in August 2011; the examiner reviewed the Veteran's claims file.  The Veteran's symptoms included recurrent distressing recollections, recurrent distressing dreams, avoidance, feelings of detachment or estrangement, inability to have loving feelings, sleep difficulties, irritability or outbursts of anger, difficulty concentrating, hypervigilance and exaggerated startle response.  Symptoms of depressed mood, anxiety, mild memory loss, suspiciousness, flattened affect, panic attacks that occurred weekly or less often and difficulty adapting to stressful circumstances (including at work or in a work-like setting) were also noted by the examiner.  The examiner assigned a GAF score of 50.  The examiner stated that the Veteran did not have total occupational and social impairment due to PTSD symptoms.  The examiner also stated that the Veteran showed a moderate to severe impairment of occupational reliability but also did not appear to be completely unemployable due to his PTSD alone.  

The evidence of record includes copies of private medical treatment records dated in 2012.  Neurology reports dated in June and September of 2012 state that the Veteran had no decrease in concentrating ability and no memory lapses or loss on the neurological review of systems and no anxiety, depression, insomnia or hallucinations on the psychological review of systems.  On mental status examination, the Veteran was oriented times four and his fund of knowledge, attention and concentration were all described as normal.  The reviews of systems conducted during vascular surgery appointments in July and October of 2012 were negative for suicidal ideas, confusion and sleep disturbance.  The Veteran was described as not being nervous or anxious.  An October 2012 oncology report states that the Veteran had no depressive symptoms.

The Veteran underwent another VA PTSD examination in November 2013; the examiner reviewed the Veteran's claims files and medical records.  The examiner assigned a GAF score of 48 and stated that the Veteran was about the same as he was at the time of the August 2011 examination, except that he was having a bit more trouble sleeping.  The examiner stated that the Veteran had occupational and social impairment due to his PTSD with deficiencies in most areas, including work, family relations, judgment, thinking and/or mood.  The examiner stated that the Veteran had moderate to severe psychosocial maladjustment and that his symptoms would be expected to cause moderate to severe impairment of occupational reliability and productivity but would not necessarily preclude employment in a job with relatively low stress and little interaction with others.  The Veteran's PTSD symptoms included sleep impairment with resultant fatigue, irritability, difficulty with attention and concentration, mild memory loss, suspiciousness, hypervigilance, social anxiety, depression, anger and occasional panic attacks.  The examiner stated that the Veteran had difficulty in establishing and maintaining effective work and social relationships.  The examiner also stated that the Veteran had difficulty adapting to stressful circumstances (including at work or in a work-like setting).

Review of the Veteran's VA treatment records dated between January 2010 and July 2013 reveals that a January 2010 psychiatric note indicated that the Veteran was alert, oriented, well groomed, pleasant and cooperative with good eye contact.  No psychomotor abnormalities were noted.  The Veteran's speech was coherent and it was not pressured.  No formal thought disorder was noted.  His mood was described as neutral and his  affect was stable and appropriate.  He denied having active hallucinations, suicidal ideation and or homicidal ideation.  No acute dystonic reactions were noted.  Similar findings were made in July 2010, May 2011, December 2011, and July 2012; depression screening was negative on those occasions.  In December 2011, the Veteran expressed some frustration about dealing with his other medical problems, but claimed to have otherwise been relatively stable in terms of his mood and PTSD symptoms since his previous visit.    In December 2012, the Veteran denied having any manic or psychotic symptoms.  He said his mood remained unchanged.  He denied hallucinations and suicidal and homicidal ideation.  In March 2013, the Veteran reported having mood swings and depression; his PTSD was described as overall stable.  The Veteran reported feeling fatigued with low energy in May 2013.  He said that he enjoyed spending time with his five grandchildren and denied experiencing any hallucinations or suicidal or homicidal ideation.  On mental status examination, he was alert, attentive and oriented times three.  The Veteran's speech was not pressured and it was coherent with no formal thought disorder noted.  The Veteran described his mood as "mellow" and his affect was stable and appropriate.  He denied having active hallucinations, suicidal ideation or homicidal ideations.  His insight and judgment were fair.  No florid delusions were elicited.

On review of the evidence above the Board finds the occupational and social impairment during this period does not more nearly approximate the total impairment required for a higher rating.  Although the Veteran showed significant impairment he was consistently alert and oriented during examination and medical treatment.  There is no psychosis and the Veteran is not a threat to himself or to others.  The evidence does not show the Veteran is incapable of self-care and he has not been determined to be incapable of managing his own finances.  In addition, he has maintained some social relationships, and the medical evidence does not show that he is unable to work due solely to his PTSD.

The Board concludes the social and occupational impairment from the Veteran's PTSD more nearly approximates deficiencies in most areas than total occupational and social impairment.  Accordingly, the criteria for a rating in excess of 70 percent are not met at any time during the appeal period.  Consideration has been given to assigning a staged rating; however, at no time during the period in question has the PTSD disability warranted a higher rating. 

The Board has also considered the doctrine of reasonable doubt but has determined that it is not applicable to the claim for a rating in excess of 70 percent because the preponderance of the evidence is against the claim.

The Board has also considered whether this claim should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case the manifestations of the service-connected PTSD are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order.

B.  TDIU Claim

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).

In determining whether unemployability exists, consideration may be given to a Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  A TDIU may be assigned if the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability, ratable at 60 percent or more, or as a result of two or more disabilities, provided that at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

The Veteran is currently service-connected for PTSD (70 percent rating), diabetic nephropathy (30 percent rating); diabetes mellitus Type 2 (20 percent rating); peripheral neuropathy of the upper extremities (each with a 20 percent rating); and peripheral neuropathy of the lower extremities (each with a 10 percent rating).  The combined evaluation for these service-connected disabilities is 90 percent (including the bilateral factor).  As such, the Veteran meets the threshold requirements for TDIU under 38 C.F.R. § 4.16(a).  Moreover, resolving reasonable doubt in the Veteran's favor, the Board finds that he is unable to secure and maintain any form of substantially gainful employment consistent with his education and occupational background due to his various service-connected disabilities.

The Veteran has reported that he has two years of college education and work experience in law enforcement and as a job developer for a non-profit organization.  A March 2013 VA treatment note indicates that the Veteran reported running a janitorial business between 2002 and 2008.

The evidence of record includes records from a private psychologist dated between 2009 and 2010.  In July 2009, the Veteran was noted to be retired and working part-time.  The psychologist rendered a diagnosis of PTSD and assigned a current GAF score of 41-50.  The Veteran indicated that he enjoyed working part-time but he was experiencing increasing PTSD symptomatology that he was finding increasingly difficult to control.

The evidence of record includes records from the Social Security Administration (SSA).  An October 2010 SSA letter states that the Veteran had been determined to be entitled to SSA disability benefits as of May 10, 2010.  The conditions that led to the Veteran being classified as unable to work included PTSD plus various non-service-connected medical conditions.

The Veteran was afforded a VA PTSD examination in August 2011; the examiner reviewed the Veteran's claims file.  The Veteran's symptoms included recurrent distressing recollections, recurrent distressing dreams, avoidance, feelings of detachment or estrangement, inability to have loving feelings, sleep difficulties, irritability or outbursts of anger, difficulty concentrating, hypervigilance and exaggerated startle response.  Symptoms of depressed mood, anxiety, suspiciousness, mild memory loss, flattened affect, panic attacks that occurred weekly or less often and difficulty adapting to stressful circumstances (including at work or in a work-like setting) were also noted by the examiner.  The examiner rendered a global assessment of functioning (GAF) score of 50.  The examiner indicated that the Veteran could probably work in a situation that was low stress and did not involve more than limited interaction with others or significant cognitive demands.  The examiner stated that the Veteran showed a moderate to severe impairment of occupational reliability but also did not appear to be completely unemployable secondary to his PTSD alone.

The Veteran also underwent a VA general medical examination in August 2011; the examiner did not review the claims file.  The examiner stated that the Veteran's service-connected diabetes mellitus might affect physical employment but did not affect sedentary employment.

The record includes copies of private medical treatment records dated in 2012.  A June 2012 neurology report states that the Veteran had evidence of moderate to severe peripheral neuropathy that was almost certainly secondary to his diabetes.  

The Veteran was afforded another VA general medical examination in February 2013; the examiner reviewed the Veteran's VA medical records.  The examiner did not render any opinion as to the Veteran's employability.

The Veteran underwent another VA PTSD examination in November 2013; the examiner reviewed the Veteran's claims files and medical records.  The examiner rendered a global assessment of functioning (GAF) score of 48 and stated that the Veteran was about the same as he was at the time of the August 2011 examination, except that he was having a bit more trouble sleeping.  The examiner stated that the Veteran had occupational and social impairment due to his PTSD with deficiencies in most areas, including work, family relations, judgment, thinking and/or mood.  The examiner stated that the Veteran had moderate to severe psychosocial maladjustment and that his symptoms would be expected to cause moderate to severe impairment of occupational reliability and productivity but would not necessarily preclude employment in a job with relatively low stress and little interaction with others.  The Veteran's PTSD symptoms included sleep impairment with resultant fatigue, irritability, difficulty with attention and concentration, mild memory loss, suspiciousness, hypervigilance, social anxiety, depression, anger and occasional panic attacks.  The examiner stated that the Veteran had difficulty in establishing and maintaining effective work and social relationships.  The examiner also stated that the Veteran had difficulty adapting to stressful circumstances (including at work or in a work-like setting).

The Veteran was afforded a VA diabetes examination in October 2013; the examiner reviewed the Veteran's claims file.  The Veteran complained of paresthesias/dysthesias and numbness in his lower extremities and in his shoulders.  No EMG was performed.  The examiner stated that the Veteran's use of insulin would limit his physical employment due to the risk of hypoglycemia but would not preclude it.  The examiner also concluded that the diabetes would not preclude sedentary employment.  

Based on the foregoing evidence and with resolution of reasonable doubt in the Veteran's favor, the Board finds that the Veteran is unemployable as a result of the synergistic effect of all of his service-connected disabilities.  The Board acknowledges the opinions of various VA examiners that the Veteran was capable of sedentary employment.  However, each examiner only considered the PTSD or the diabetes-related conditions alone and no examiner considered the combined effect of the PTSD and the diabetes-related conditions.  Therefore, these VA medical opinions are of limited probative value.  

The evidence of record indicates that the Veteran's service-connected disabilities have adversely affected his upper extremities (ability to lift and carry; manual dexterity), his lower extremities (ability to walk), his stamina due to chronic sleep impairment, his ability to concentrate and his ability to interact with others.  In addition, the Veteran's psychosocial functioning status has been described by a VA examiner as moderately to severely impaired and the Veteran has been described as only perhaps able to work in a low stress setting that did not involve more than limited interaction with others or significant cognitive demands.  

Based on this limited scenario for a suitable work setting and based on the various manifestations of the Veteran's service-connected disabilities identified by the VA examiners and VA health care personnel, the evidence of record supports the Board's conclusion that the Veteran is unemployable due to his service-connected disabilities.  Accordingly, a total disability rating based on individual unemployability due to service-connected disabilities is warranted. 


ORDER

Entitlement to a disability evaluation in excess of 70 percent for the service-connected PTSD is denied. 

Entitlement to TDIU is granted, subject to criteria applicable to the payment of monetary benefits. 



____________________________________________
Kathleen K. Gallagher
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


